     Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 1 of 16



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EDWARD BRAGGS, et al.,                     )
                                           )
        Plaintiffs,                        )
                                           ) Case No. 2:14-cv-00601-MHT-GMB
v.                                         )
                                           ) District Judge Myron H. Thompson
JEFFERSON DUNN, et al.,                    )
                                           )
        Defendants.                        )

        THE STATE’S INITIAL BRIEF REGARDING APPLICATION
         OF THE PLRA’S NEED-NARROWNESS-INTRUSIVENESS
         REQUIREMENTS TO THE PHASE 2A REMEDIAL ISSUES

       Pursuant to the Court’s Order (Doc. No. 2427), Defendants JEFFERSON

DUNN (“Commissioner Dunn”) and RUTH NAGLICH (“Naglich” and, collectively

with Commissioner Dunn, the “State”) hereby submit an initial brief regarding “what

the substantive law is” relating to the need-narrowness-intrusiveness requirements

of the Prison Litigation Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e et seq.,

and “how to proceed” in determining whether the Phase 2A remedial orders and

Stipulations comply with those requirements. (Doc. No. 2427 at 5).

                                 INTRODUCTION

       During Phase 2A of this matter, the Parties reached numerous Stipulations

regarding remedial issues before the Court. With the exception of the pending

Stipulations relating to hospital-level care and disciplinary sanctions, the Court
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 2 of 16



entered orders adopting the Parties’ Stipulations. The PLRA requires the Court to

find that any remedial order regarding the Alabama Department of Corrections

(“ADOC”) be “narrowly drawn, extend no further than necessary to correct the

[constitutional] violation …, and [constitute] the least intrusive means necessary to

correct the violation….” 18 U.S.C. § 3626(a)(1)(A). The Court has not yet made

any findings with regard to whether the Parties’ Phase 2A Stipulations comply with

the PLRA’s “need-narrowness-intrusiveness” criteria.

      As discussed more fully below, the Court should adopt the State’s proposal,

as stated herein, for evaluating the PLRA’s criteria to the Phase 2A Stipulations and

any additional relief for at least the following three (3) reasons:

      (1)    The PLRA’s need-narrowness-intrusiveness requirements
             apply to each and every obligation contained in each
             remedial order;

      (2)    The State cannot agree, at this time, that all previously-
             approved Remedial Stipulations meet the PLRA’s
             requirements; and

      (3)    The State proposes a reasonable, straightforward process
             for determining whether all remedial relief meets the
             PLRA’s requirements.

The State, therefore, respectfully requests that the Court apply the PLRA’s need-

narrowness-intrusiveness requirements to all Phase 2A remedial orders and

Stipulations and adopt the State’s proposal for making the necessary findings

pursuant to the PLRA as outlined herein.


                                           2
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 3 of 16



                                  BACKGROUND

      The remedial period of Phase 2A began almost two (2) years ago, when the

Court issued its Liability Opinion and Order as to Phase 2A Eighth Amendment

Claim (Doc. No. 1285, the “Liability Opinion”) on June 27, 2017. As detailed in the

Liability Opinion, the Court found the State liable for providing constitutionally

inadequate mental-health care in seven (7) areas:

      (1)   Identification and classification of inmates with serious
            mental-health needs;

      (2)   Failing to provide “individualized treatment plans”;

      (3)   Failing to provide “psychotherapy by qualified and
            properly supervised mental-health staff and with adequate
            frequency and sound confidentiality”;

      (4)   Provision of “insufficient out-of-cell time and treatment to
            those who need residential treatment … and failing to
            provide hospital-level care to those who need it”;

      (5)   Suicide prevention;

      (6)   Disciplining mentally ill inmates “for symptoms of their
            mental illness” and “without regard for the impact of
            sanctions on prisoners’ mental health”; and

      (7)   Placing inmates with a serious mental illness (“SMI”) in
            restrictive housing “without extenuating circumstances
            and for prolonged periods of time”; placing inmates “with
            serious mental-health needs in” restrictive housing
            without adequately considering the impact of that housing
            on their mental health; and “providing inadequate
            treatment and monitoring in” restrictive housing.

(Id. at 300-301). The Court also found that “shortages of mental-health staff and

                                         3
    Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 4 of 16



correctional staff, combined with chronic and significant overcrowding,” constituted

“overarching issues” permeating the seven (7) areas of mental-health care identified

as inadequate in the Liability Opinion. (Id. at 301). The Court directed the State to

submit remedial plans pursuant to a schedule set by the Court to address the issues

of correctional and mental-health staffing and the seven (7) areas of mental-health

care identified as inadequate in the Liability Opinion.1 (Doc. Nos. 1296, 1357,

1524).

       At the outset of the remedial phase, the Parties attempted to reach a global

resolution of all Phase 2A remedial issues through mediation, but they were unable

to do so. Consequently, pursuant to the Phase 2A remedial schedule, the State

submitted a series of remedial plans to address the concerns expressed in the Court’s

Liability Opinion. (Doc. Nos. 1374, 1514, 1533, 1594, 1830, 1951, 2048, 2115,

2222). Beginning with the evidentiary hearing regarding correctional and mental-

health staffing held from November 29 to December 15, 2017, the Court held

evidentiary hearings with respect to a variety of remedial issues. However, the


1
  In February of 2019, the Court issued a supplemental liability opinion and found the State liable
for failing “to provide adequate periodic mental-health assessments” of inmates in restrictive
housing. (Doc. No. 2332, the “Supplemental Liability Opinion,” at 64). The Court did not issue
a remedial scheduling order related to the liability findings in Supplemental Liability Opinion. For
the reasons set forth in the State’s Notice in Response to the Court’s Phase 2A Briefing Order on
Remedies for Violations in the Supplemental Liability Opinion (Doc. No. 2397), the State’s
remedial plans and the Phase 2A remedial orders previously entered by the Court render it
unnecessary for the Court to enter any additional remedy addressing the liability findings in the
Supplemental Liability Opinion.


                                                 4
    Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 5 of 16



Parties entered into piecemeal Stipulations regarding most of the remedial issues.

       The Stipulations submitted by the Parties did not stipulate that the Phase 2A

Remedial Stipulations complied with the PLRA. In fact, the State intentionally and

expressly excluded any language in the Stipulations waiving the PLRA’s

requirement for the Court to make the need-narrowness-intrusiveness findings with

respect to the Stipulations’ provisions. The Court adopted the Parties’ Stipulations

as court orders, but the orders did not include any findings with respect to whether

the Stipulations complied with the PLRA’s need-narrowness-intrusiveness

requirements.2 The following remedial issues, either in full or in part, remain for the

Court to address: restrictive housing; residential treatment units and stabilization

units; suicide prevention; and compliance oversight (or monitoring).3



2
  The Phase 2A remedial orders entered by the Court adopting the Parties’ Stipulations include the
following: Phase 2A Order Re: Segregation Remedy (Doc. No. 1720); Phase 2A Order and
Injunction Re: Bibb Segregation Remedy (Doc. Nos. 1751, 1751-1); Phase 2A Order and
Injunction on Mental-Health Identification and Classification Remedy (Coding) (Doc. Nos. 1792,
1792-1); Phase 2A Order and Injunction on Mental-Health Identification and Classification
Remedy (Intake) (Doc. Nos. 1794, 1794-1); Phase 2A Order and Injunction on Segregation
Remedy (Pre-Placement, Mental-Health Rounds, Periodic Evaluations) (Doc. Nos. 1815, 1815-1);
Phase 2A Order and Injunction on Mental-Health Identification and Classification Remedy
(Referral) (Doc. Nos. 1821, 1821-1, 1821-2); Phase 2A Order and Injunction on Segregation
Remedy (Stopgap Measures for Removing Inmates with Serious Mental Illness from Segregation)
(Doc. Nos. 1861, 1861-1); Phase 2A Order and Injunction on Mental-Health Individualized
Treatment Planning Remedy (Doc. Nos. 1865, 1865-1); Phase 2A Order and Injunction on Mental-
Health Psychotherapy and Confidentiality (Doc. Nos. 1899, 1899-1); Phase 2A Order and
Injunction on Confidentiality (Doc. Nos. 1900, 1900-1); and Phase 2A Order and Injunction on
Mental-Health Understaffing (Doc. Nos. 2301, 2301-1).
3
  The Parties entered into Stipulations (Doc. Nos. 2384, 2384-1, 2384-2, 2433, 2433-1) regarding
hospital-level care and disciplinary sanctions, but the Court has not yet entered orders adopting
those Stipulations.

                                                5
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 6 of 16



      On February 7, 2019, during a hearing on the Parties’ Stipulations regarding

hospital-level care and disciplinary sanctions, the Court asked whether the Parties

agreed that the Stipulations at issue complied with the PLRA’s need-narrowness-

intrusiveness requirements. (Hrg. Tr. (Rough Draft), Feb. 7, 2019, at 74:21-75:4).

The Court also asked whether the prior Remedial Stipulations approved by the Court

and entered as orders complied with the PLRA. (Id. at 75:17-76:1). Plaintiffs stated

that the Parties’ Stipulations regarding hospital-level care and disciplinary sanctions,

as well as all of the other Phase 2A Stipulations adopted as remedial orders by the

Court, complied with the PLRA’s need-narrowness-intrusiveness requirements. (Id.

at 75:17-76:14). Counsel for the State indicated that the State would need to

deliberate further before it could inform the Court whether the Remedial

Stipulations, including those relating to hospital-level care and disciplinary

sanctions, complied with the PLRA. (Id. at 76:2-20).

      In a February 11, 2019, order, the Court subsequently directed the State to

state whether it agreed “that all of the remedial stipulations previously approved and

adopted by the court meet the PLRA’s ‘need-narrowness-intrusiveness’

requirements.” (Doc. No. 2333 at 1). The State responded that “[a]t this time, the

State cannot agree that all of the remedial stipulations meet the [PLRA’s] ‘need-

narrowness-intrusiveness requirements….’” (Doc. No. 2382 at 1). The State

continued to assert that it could not evaluate whether any remedial provision


                                           6
     Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 7 of 16



complied with the PLRA’s requirements until the State learned the full scope of

remedial relief, including the scope of compliance oversight. (Id. at 1-5). In light

of the State’s position, the Court set a briefing schedule and a hearing for May 14,

2019, regarding the substantive law relating to the PLRA’s need-narrowness-

intrusiveness requirements and how to proceed in determining whether the Phase 2A

remedial orders and Stipulations comply with those requirements. (Doc. No. 2427).

                                     DISCUSSION

I.     THE SUBSTANTIVE LAW REGARDING            THE   PLRA’S NEED-NARROWNESS-
       INTRUSIVENESS REQUIREMENTS.

       A.    THE     PLRA’S     NEED-NARROWNESS-INTRUSIVENESS
             REQUIREMENTS APPLY TO EACH REQUIREMENT OF EACH
             REMEDIAL ORDER.

       Even before Congress enacted the PLRA, courts recognized that “[a] federal

court, when fashioning a remedy to redress constitutional violations in a prison, must

recognize that it is ill-equipped to involve itself intimately in the administration of

the prison system.” Newman v. Ala., 683 F.2d 1312, 1320 (11th Cir. 1982).

“Because of th[e] inherent limitation upon federal judicial authority, federal-court

decrees exceed appropriate limits if they are aimed at eliminating a condition that

does not violate the Constitution ….” Milliken v. Bradley, 433 U.S. 267, 281-82

(1977) (“The well-settled principle that the nature and scope of the remedy are to be

determined by the violation means simply that federal-court decrees must directly

relate to the constitutional violation itself.”). Congress enacted the PLRA to codify

                                          7
    Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 8 of 16



this “hands-off” approach. Gilmore v. Calif., 220 F.3d 987, 991 (9th Cir. 2000) (“It

is clear that Congress intended the PLRA to revive the hands-off doctrine.”); Inmates

of Suffolk Cnty. Jail v. Rouse, 129 F.3d 649, 655 (1st Cir. 1997) (“Congress passed

the PLRA in an effort, in part, to oust the federal judiciary from day-to-day prison

management.”)

       As the Court is aware, the PLRA imposes clear and significant limitations

upon the scope and extent of any prospective relief following entry of the Liability

Order. The PLRA states:

               Prospective relief in any civil action with respect to prison
               conditions shall extend no further than necessary to correct the
               violation of the Federal right of a particular plaintiff or plaintiffs.
               The court shall not grant or approve any prospective relief
               unless the court finds that such relief is narrowly drawn, extends
               no further than necessary to correct the violation of the Federal
               right, and is the least intrusive means necessary to correct the
               violation of the Federal right. The court shall give substantial
               weight to any adverse impact on public safety or the operation of
               a criminal justice system caused by the relief.

18 U.S.C. § 3626(a)(1)(A) (emphasis added).4 Courts refer to these requirements as

the “need-narrowness-intrusiveness findings.” U.S. v. Sec’y, Fla. Dep’t of Corr.,



4
  Moreover, a defendant “shall be entitled to the immediate termination of any prospective relief
if the relief was approved or granted in the absence” of the court making findings that the relief
satisfied the need-narrowness-intrusiveness criteria. 18 U.S.C. § 3626(b)(2). Notwithstanding the
legal effect of this principle for the Phase 2A remedial orders entered by the Court, the State
continues to seek to provide mental-health care to the inmates in its custody consistent with the
Phase 2A remedial orders, pending resolution of the PLRA question. (See Hrg. Tr. (Rough Draft),
Mar. 29, 2019, at 52:22-55:9 (Dr. Edward Kern testifying to ADOC’s efforts to provide care
consistent with the remedial orders)).

                                                8
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 9 of 16



778 F.3d 1223, 1227-28 (11th Cir. 2015). The need-narrowness-intrusive criteria

mean that the prospective relief must not be tailored to best practices, national

standards, or other industry-created norms, but instead must narrowly address only

the issues identified in the Liability Opinion.

      A court imposing relief must make “‘particularized findings … that each

requirement imposed by the [relief] satisfies the need-narrowness-intrusiveness

criteria.’” Sec’y, Fla. Dep’t of Corr., 778 F.3d at 1227-28 (quoting Cason v.

Seckinger, 231 F.3d 777, 785 (11th Cir. 2000)) (addressing identical language in

Section 3626(b)(3)). “It is not enough to simply state in conclusory fashion that the

requirements of the [relief] satisfy those criteria. Particularized findings, analysis,

and explanations should be made as to the application of each criterion to each

requirement imposed by” the relief. Id. (quoting Cason, 231 F.3d at 785). The

PLRA’s need-narrowness-intrusiveness requirements apply to all aspects of relief,

including compliance oversight. (See Doc. Nos. 2214, 2221); U.S. v. Sec’y, Fla.

Dept. of Corr., Case No 12-22958-CIV, 2015 WL 4768247, at *4 (S.D. Fla. Aug,

12, 2015) (subjecting monitoring provisions to need-narrowness-intrusiveness

requirements and narrowing provisions regarding monitors’ access to facilities

because plaintiffs’ proposal exceeded requirements); Benjamin v. Fraser, 343 F.3d

35, 48-49 (2d Cir. 2003) (noting that it would be “problematic” if monitoring were

not considered prospective relief subject to need-narrowness-intrusiveness


                                           9
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 10 of 16



requirements, because a monitor’s “substantial responsibilities permit no easy

distinction between relief itself and the monitoring of relief”).

      Accordingly, the Court must make particularized written findings that each

aspect of the Phase 2A relief, including compliance oversight, meets the PLRA’s

need-narrowness-intrusiveness requirements.

      B.     THE STATE CANNOT AGREE, AT THIS TIME, THAT ALL
             PREVIOUSLY-APPROVED REMEDIAL STIPULATIONS MEET THE
             PLRA’S REQUIREMENTS.

      As the State previously informed the Court, the State cannot currently agree

that all of the previously-approved Stipulations meet the PLRA’s need-narrowness-

intrusiveness requirements. (Doc. No. 2382). The State is unable to evaluate

compliance with the PLRA’s need-narrowness-intrusiveness requirements until the

remedial process is complete. Most critically, the State cannot agree that the

Remedial     Stipulations   meet     the   PLRA’s      need-narrowness-intrusiveness

requirements until the Court specifies the compliance oversight obligations that will

apply to the remedial orders. Thus, entry of an order with respect to all Phase 2A

remedial relief, including compliance oversight, is a condition precedent to the State

determining whether to agree that the remedial orders meet the PLRA’s need-

narrowness-intrusiveness requirements.

      Finality of the Phase 2A remedial process is necessary. Without finality

regarding all Phase 2A relief, the State cannot understand and evaluate the full scope


                                           10
      Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 11 of 16



of relief. For example, the State cannot determine whether a particular Stipulation

complies with the PLRA without considering the impact of subsequent remedial

relief or the compliance, partial compliance, and non-compliance percentages that

will apply during the compliance oversight process. The State therefore cannot, as

a practical or legal matter, agree at this time to waive the PLRA’s need-narrowness-

intrusiveness requirements as to any or all of the Remedial Stipulations, and it is

patently unreasonable for Plaintiffs to demand the State waive that important right

now, especially in light of the State’s position regarding the PLRA in negotiating

and entering into the Stipulations.

II.      THE STATE’S PROPOSAL FOR DETERMINING WHETHER THE STIPULATIONS
         MEET THE PLRA’S REQUIREMENTS.

         A straightforward path exists to resolve whether the Phase 2A Remedial

Stipulations reached by the Parties and the remedial orders entered by the Court meet

the PLRA’s need-narrowness-intrusiveness requirements. The State proposes that

the Court proceed with completing the remedial process contemplated, outlined, and

initially followed by the Court after the entry of its Liability Opinion, thereby

addressing the remedial measures pertaining to all areas of contention identified in

the Liability Opinion.5 Thus, the Court would enter remedial orders adopting any

pending Remedial Stipulations and, to the extent necessary, resolving remedial


5
  The State continues to maintain the position that it is not necessary for the Court to enter
additional remedial orders beyond recognizing and approving the State’s remedial proposals.

                                             11
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 12 of 16



issues on which the Parties did not reach stipulations. The full array of remedial

orders would provide the Parties with clarity, specificity, and a complete picture of

the remedial structure enacted by the Court as to Phase 2A of this matter, including

the scope of compliance oversight.

      Following entry of the remaining Phase 2A remedial orders, if any, the State

proposes that the Court direct the Parties to mediate with Magistrate Judge John Ott

regarding whether the Phase 2A Remedial Stipulations reached by the Parties and

the remedial orders entered by the Court meet the PLRA’s need-narrowness-

intrusiveness criteria. The State requests that the Court allow the Parties at least

thirty (30) days to attempt to resolve this issue through mediation, with the option of

requesting additional time if the Parties appear to be making progress in the

mediation. To the extent that the State cannot agree after mediation that any portion

of the Phase 2A Remedial Stipulations or remedial orders entered by the Court meet

the PLRA need-narrowness-intrusiveness requirements, the Court can schedule an

evidentiary hearing to consider whether the disputed provisions of any Phase 2A

Remedial Stipulation or order satisfies the PLRA. Proceeding in this manner will

obviously allow the Court to avoid days or weeks of unnecessary testimony on

numerous issues that the Parties, after seeing and evaluating all Phase 2A remedial

relief, could stipulate     satisfy the PLRA’s        need-narrowness-intrusiveness

requirements. To proceed in any other way will obligate the Court and Parties to


                                          12
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 13 of 16



expend valuable resources over several weeks on a fool’s errand and blatantly invites

an appeal by the State.

      The record before the Court bears out the State’s concern that the

interconnected nature of the remedial issues prevents the Court from evaluating

whether a particular remedial provision, standing alone, complies with the PLRA.

For instance, Dr. Kathryn Burns testified that suicide prevention is necessarily

related to a correctional department’s broader mental-health program. (Hrg. Tr.

(Rough Draft), Apr. 8, 2019, at 119:8-120:3). Similarly, Dr. Burns testified that she

and Dr. Mary Perrien assumed that all of the Phase 2A remedial orders were in effect

when they completed their suicide prevention assessment of ADOC. (Hrg. Tr.

(Rough Draft), Apr. 9, 2019, at 18:19-19:7). Directing the Parties to mediate the

PLRA question after entry of any remaining Phase 2A remedial orders provides the

best opportunity for the Parties to amicably resolve this issue.

                                    CONCLUSION

      The Court      must    apply the PLRA’s         need-narrowness-intrusiveness

requirements to all Phase 2A remedial orders and Stipulations. By waiting until after

all Phase 2A remedial relief has been entered, and allowing the Parties sufficient

time to mediate, the Parties may be able to resolve all or some of the Court’s PLRA-

related obligations. At the very least, this process will reduce the burden on the

Court and the Parties from an evidentiary perspective, permitting any evidentiary


                                          13
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 14 of 16



hearing to be focused on any remaining areas of disagreement. For these reasons,

the State respectfully requests that the Court to adopt the State’s proposal, as stated

herein, for applying the PLRA’s criteria to the Phase 2A Stipulations and any

additional remedial relief.

      Dated: May 1, 2019.

                                        /s/ William R. Lunsford
                                        William R. Lunsford
                                        Attorney for the Commissioner and
                                        Associate Commissioner

William R. Lunsford
Matthew B. Reeves
Melissa K. Marler
Stephen C. Rogers
Alyson L. Smith
Melissa C. Neri
MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com
mmarler@maynardcooper.com
srogers@maynardcooper.com
asmith@maynardcooper.com
mneri@maynardcooper.com

Luther M. Dorr, Jr.
MAYNARD, COOPER & GALE, PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1178
Facsimile: (205) 714-6438
                                          14
   Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 15 of 16



rdorr@maynardcooper.com

                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served upon all attorneys
of record in this matter, including without limitation the following, by the Court’s
CM/ECF system on this the 1st day of May, 2019:

 Maria V. Morris                              William Van Der Pol, Jr.
 J. Richard Cohen                             Glenn N. Baxter
 Caitlin J. Sandley                           Barbara A. Lawrence
 Grace Graham                                 Andrea J. Mixson
 Jonathan Blocker                             Ashley N. Austin
 David C. Washington                          ALABAMA DISABILITIES ADVOCACY
 SOUTHERN POVERTY LAW CENTER                  PROGRAM
 400 Washington Avenue                        University of Alabama
 Montgomery, Alabama 36104                    500 Martha Parham West
 Telephone: (334) 956-8200                    Box 870395
 Facsimile: (334) 956-8481                    Tuscaloosa, Alabama 35487-0395
 maria.morris@splcenter.org                   Telephone: (205) 348-6894
 richard.cohen@splcenter.org                  Facsimile: (205) 348-3909
 cj.sandley@splcenter.org                     wvanderpoljr@adap.ua.edu
 grace.graham@splcenter.org                   gnbaxter@bama.ua.edu
 jonathan.blocker@splcenter.org               blawrence@adap.ua.edu
 david.washington@splcenter.org               amixson@adap.ua.edu
                                              aaustin@adap.ua.edu
  Gregory M. Zarzaur                          Andrew P. Walsh
  Anil A. Mujumdar                            William G. Somerville III
  Denise Wiginton                             Patricia Clotfelter
  ZARZAUR MUJUMDAR & DEBROSSE                 Lisa W. Borden
  2332 2nd Avenue North                       BAKER DONELSON BEARMAN
  Birmingham, AL 35203                        CALDWELL & BERKOWITZ, PC
  Telephone: (205) 983-7985                   420 20th Street North
  Facsimile: (888) 505-0523                   Suite 1400
  gregory@zarzaur.com                         Birmingham, Alabama 35203
  anil@zarzaur.com                            Telephone: (205) 244-3863
  denise@zarzaur.com                          Facsimile: (205) 488-3863
                                              awalsh@bakerdonelson.com
                                              wsomerville@bakerdonelson.com
                                              pclotfelter@bakerdonelson.com

                                         15
Case 2:14-cv-00601-MHT-GMB Document 2521 Filed 05/01/19 Page 16 of 16



                                         lborden@bakerdonelson.com

John G. Smith                            Deana Johnson
David R. Boyd                            Brett T. Lane
BALCH & BINGHAM LLP                      MHM SERVICES, INC.
Post Office Box 78                       1447 Peachtree Street NE
Montgomery, AL 36101-0078                Suite 500
Telephone: (334) 834-6500                Atlanta, GA 30309
Facsimile: (866) 316-9461                Telephone: (404) 347-4134
jgsmith@balch.com                        Facsimile: (404) 347-4138
dboyd@balch.com                          djohnson@mhm-services.com
                                         btlane@mhm-services.com

Steven C. Corhern                        Lonnie J. Williams
BALCH & BINGHAM LLP                      ALABAMA DISABILITIES ADVOCACY
Post Office Box 306                      PROGRAM
Birmingham, AL 35201-0306                P. O. Box 870395
Telephone: (205) 251-8100                Tuscaloosa, AL 35487
Facsimile: (205) 488-5708                Telephone: (205) 348-4928
scorhern@balch.com                       Facsimile: (205) 348-3909
                                         lwilliams@adap.ua.edu

Gary L. Willford, Jr.
Joseph G. Stewart
Stephanie L. Smithee
ALABAMA DEPARTMENT OF
CORRECTIONS
Legal Division
301 South Ripley Street
Montgomery, Alabama 36130
Telephone (334) 353-3884
Facsimile (334) 353-3891
gary.willford@doc.alabama.gov
joseph.stewart@doc.alabama.gov
stephanie.smithee@doc.alabama.gov

                                /s/ William R. Lunsford
                                Of Counsel



                                    16
